DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "10" and "15" have both been used to designate the intake manifold as described in paragraphs [0037-0039].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5  and 15A seen in figure 1.  Corrected 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 7, 8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masao Ino JP 2011080394 A (Ino).
Regarding claim 1, Ino (Figs. 1-7) discloses an intake manifold structure for an internal combustion engine including an intake manifold defining a plurality of branch passages (12, 14) communicating with corresponding intake ports (10, 51) of the internal combustion engine arranged in a cylinder row direction thereof (par [0001]), and provided with additional gas introduction ports (66, 67) communicating with the respective branch passages, and an additional gas introduction passage forming member (13) attached to the intake manifold, and defining an additional gas inlet (41, 61) and additional gas introduction passages (43, 44) communicating the additional gas inlet with the corresponding additional gas introduction ports, wherein the additional gas introduction passage forming member extends across the branch passages, and is provided with a guide wall (63 and portion of wall surface 13) for defining the additional gas introduction passages in cooperation with an outer surface of the intake manifold (5) and an inner surface of the additional gas introduction passage forming member (13).
Regarding claim 2, Ino (Figs. 1-7) discloses the limitations of claim 1 as discussed previously where Ino further discloses wherein the additional gas inlet (41, 61) is formed in an end part of the additional gas introduction passage forming member (31) along the cylinder row direction, and an inlet chamber (42) directly communicating with the additional gas inlet and having a certain volume (Volume associated with passage 42 forming a chamber) is defined by the guide wall (63 and portion of wall surface 13) in cooperation with an outer wall of the additional gas introduction passage forming member.
Regarding claim 3, Ino (Figs. 1-7) discloses the limitations of claims 1 and 2 as discussed previously where Ino further discloses wherein the guide wall (63) includes a central opening located in a part thereof (62, formed in between wall 63 and portion of wall surface of element 13) corresponding to a central part of theF2842US (35468-306) - 21 - additional gas introduction passage forming member along the cylinder row direction (Opening 62 corresponds to a central part of element 13 which extends along a cylinder row direction), and communicating a downstream end of the inlet chamber (42) with a part of the additional gas introduction passages (43, 44)  leading to the respective additional gas introduction ports (66, 67).
Regarding claim 7, Ino (Figs. 1-7) discloses the limitations of claim 1 as discussed previously where Ino further discloses wherein a wall part of the additional gas introduction passage forming member adjoining the 
Regarding claim 8, Ino (Figs. 1-7) discloses the limitations of claim 1 as discussed previously where Ino further discloses wherein a central part of the additional gas introduction passage forming member (13) along the cylinder rowF2842US (35468-306) - 22 - direction substantially coincides with a central part of the intake manifold along the cylinder row direction.
Regarding claim 10, Ino (Figs. 1-7) discloses the limitations of claims 1 -3 as discussed previously, where Ino further discloses wherein flow paths extending (44, 64) from the central opening (62) to the respective additional gas introduction ports (66, 67) are substantially identical to one another.
Regarding claim 11, Ino (Figs. 1-7) discloses the limitations of claims 1 -3 as discussed previously, where Ino (Figs. 1-3 and 11)  further discloses wherein the intake manifold (5) curves around the cylinder row direction so as to face a convex side thereof away from a main body (1) of the internal combustion engine, and the additional gas introduction passage forming member (13) is attached to an outer side of a part of the intake manifold adjoining the intake ports (10, 51).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masao Ino JP 2011080394 A (Ino) in view of Doko et al. US 20060191505 A1 (Doko).
Regarding claim 4, Ino discloses the limitations of claims 1-3 as discussed previously. 
Ino fails to disclose wherein a tubular projection projects from a periphery of the central opening in a downstream direction.
Doko (Figs. 1 and 8-12) however discloses a tubular projection (10, par [0035], Abstract) that projects from a periphery of a central opening in a downstream direction (pipe 10 projects from a periphery of central opening 11 in a downstream direction).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the central opening of Ino as to be formed from a pipe section which projects in a downstream direction such that the downstream branch passages are equal in pressure loss as discussed in the Abstract.
Regarding claim 5, Ino in view of Doko disclose the limitations of claims 1-4 as discussed previously, where Ino further discloses wherein a downstream chamber (64) is defined between the outer wall of the additional gas introduction passage forming member (13) and the guide wall (63) in a region located between the additional gas inlet (41, 61) and the central opening (62), and between the outer wall of the additional gas introduction passage forming member (13) and the outer surface of the intake manifold (5) in a region located between the central opening (62) and an end part of the additional gas introduction passage forming member (13) remote from the additional gas inlet (41, 61).
Regarding claim 6, Ino in view of Doko disclose the limitations of claims 1-5 as discussed previously, where Ino further discloses wherein a .

    PNG
    media_image1.png
    532
    645
    media_image1.png
    Greyscale

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masao Ino JP 2011080394 A (Ino) in view of Matsuzaki et al. US JP 2003074430 A (Matsuzaki).
Regarding claim 9, Ino discloses the limitations of claim 1 as discussed previously. 
Ino fails to disclose wherein the additional gas introduction ports are formed in wall parts of the intake manifold located between adjoining branch passages in a pair so to communicate with the adjoining branch passages, respectively.
Matsuzaki (Fig. 6, par [0020]) however discloses wherein the additional gas introduction ports (24a-24d) are formed in wall parts of the intake manifold located between adjoining branch passages (2a-2d) in a pair so to communicate with the adjoining branch passages, respectively.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the location of the gas introduction ports of Ino such that they ports are formed in wall parts of the intake manifold located between adjoining branch passages in a pair so to communicate with the adjoining branch passages in order to prevent carbon from adhering to the vicinity of the EGR gas discharge port, resulting in low pollution and low fuel consumption. Performance can be maintained for a long period of time as discussed by Matsuzaki in paragraph [0007].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5642697 A discloses a similarly positioned intake inlet and runner configuration.
US 5642695 A discloses gas paired introduction ports positioned between adjoining branch passages.
DE 10045636 A1 discloses manifold with side mounted gas introduction port, central opening and branch passages.
JP 2005098164 A discloses a similar gas delivery branch passage configuration.
US 20130118433 A1 discloses a similarly positioned intake inlet and runner configuration.
US 20140014056 A1 discloses a similar gas delivery branch passage configuration.
JP 2014040801 A discloses a similar gas delivery branch passage configuration.
JP 2014137048 A discloses a similar gas delivery branch passage configuration.
JP 2014173578 A Fig. 17 discloses a similar gas delivery branch passage configuration with paired introduction ports positioned between adjoining branch passages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747